NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued, July 7, 2016* 
                                  Decided July 25, 2016 
                                              
                                          Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             MICHAEL S. KANNE, Circuit Judge 
 
No. 16‐1157 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Southern District of   
                                                   Indiana, Indianapolis Division. 
      v.                                            
                                                   No. 1:13‐cr‐00189‐SEB‐TAB‐4 
JOSEPH FURANDO,                                     
      Defendant‐Appellant.                         Sarah Evans Barker, 
                                                             Judge. 
 
                                        O R D E R 

        This appeal is frivolous. Joseph Furando pleaded guilty to conspiracy, wire fraud, 
lying to federal investigators, and money laundering. At sentencing, he asked the district 
court to give him credit for acceptance of responsibility even though he had committed a 
number of crimes and threatened to kill prosecution witnesses after being indicted. The 
district court found that Furando had not accepted responsibility, and he challenges only 
that decision. We affirm Furando’s sentence. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 16‐1157                                                                           Page 2 
 
         
        From 2009 until 2012, two companies owned and operated by Furando bought 
more than 35 million gallons of inexpensive biodiesel, falsified documents to make the 
fuel appear eligible for tax credits through an EPA program, and resold the fuel to a 
coconspirator, E‐Biofuels, LLC. E‐Biofuels then marked up the price as if the fuel was 
eligible for the tax credits and sold it to other retailers, generating more than $55 million 
in profit. A grand jury charged Furando, his companies, and others with conspiracy, 18 
U.S.C. § 371; wire fraud, 18 U.S.C. § 1343; false statements, 18 U.S.C. § 1001; and money 
laundering, 18 U.S.C. § 1957. Furando pleaded guilty to all 27 counts in which he was 
named. 
          
        At sentencing, witnesses testified to multiple instances of criminal conduct by 
Furando between the indictment and sentencing. One of Furando’s coconspirators 
testified that he had threatened to make her “disappear” and hurt her family if she 
turned on him. The witness, who had been chief operating officer of Furando’s biofuel 
companies, told EPA agents the truth about the scheme and her involvement. After he 
was indicted, Furando learned what she had told the agents and demanded that she 
retract her confession. When Furando learned that she instead had contacted the 
prosecutor saying that she had more information to share, Furando again told her to 
recant and offered to pay her attorney’s fees if she wrote a retraction, which she did. 
 
        Another witness and former employee of Furando’s testified that, while on 
pretrial release, he had physically and sexually assaulted her on several occasions, told 
her to lie at a court hearing about a physical altercation between Furando and the former 
COO, and forced her to help him frame the former COO for prostitution so that he could 
discredit her as a witness. 
 
        Even after Furando’s bond was revoked and he was taken into custody, he 
continued planning crimes and attempting to silence witnesses against him. His cellmate 
testified that Furando had said he wanted to “make a couple people in his case 
disappear,” provided personal details about the two female employees, and suggested 
poisoning them with a vial of liquid nicotine stored in his garage. Furando also asked his 
cellmate to distribute LSD for him and deposit the profits into his jail commissary 
account. 
 
        The probation officer calculated a total offense level of 38. He recommended 
adding 2 levels for obstruction of justice, see U.S.S.G. § 3C1.1, and did not recommend 
any deduction for acceptance of responsibility, see id. § 3E1.1. Furando objected to not 
No. 16‐1157                                                                            Page 3 
 
receiving a reduction for acceptance of responsibility and argued at sentencing that he 
should receive at least a 2‐level reduction since his guilty pleas saved government 
resources and encouraged his codefendants to enter guilty pleas. Furando 
acknowledged that an upward adjustment for obstruction of justice generally is 
inconsistent with acceptance of responsibility, see U.S.S.G. § 3E1.1 n.4, but argued that, in 
light of that increase, refusing to give him credit for acceptance of responsibility would 
be “punishing him twice” for the obstructive conduct. The government countered that 
pleading guilty was “not enough” given Furando’s pretrial misconduct. 
 
        The district court did not reduce Furando’s offense level, reasoning that pleading 
guilty wasn’t sufficient by itself to demonstrate acceptance of responsibility. The court 
rejected giving “some sort of reward” for Furando’s guilty pleas, calling them “almost 
another form of fraud” given “all this other stuff going on.” The court calculated an 
imprisonment range of 235 to 293 months and imposed a 240‐month sentence. 
         
        On appeal, Furando challenges only the district court’s decision not to reduce his 
offense level for acceptance of responsibility. He urges us to conclude that the reduction 
should have been granted because (1) his guilty pleas saved judicial resources, (2) he did 
not wait until the “last minute” to plead guilty, (3) he did not contest the loss calculation 
or other collateral issues, (4) he twice offered to cooperate with the government, (5) he 
acknowledged his criminal actions at the sentencing hearing, (6) his misconduct while 
on pretrial release was (by his account) unrelated to the pending criminal case, and (7) he 
acknowledges a need for psychological counseling. 
         
        Furando does not flesh out his argument much beyond providing this list. But it 
doesn’t matter—the district court did not err in declining to reduce his offense level for 
accepting responsibility. A defendant who pleads guilty is not entitled to an adjustment 
for accepting responsibility as a matter of right, U.S.S.G. § 3E1.1 n.3, and “a defendant 
who has obstructed justice is presumed not to have accepted responsibility,” United 
States v. Buckley, 192 F.3d 708, 711 (7th Cir. 1999) (citing U.S.S.G. § 3E1.1 n.4); 
see also United States v. Bennett, 708 F.3d 879, 893 (7th Cir. 2013). That presumption can be 
rebutted in “extraordinary circumstances,” but we have concluded that simply pleading 
guilty and refraining from further obstruction of justice is not sufficient. See Buckley, 192 
F.3d at 711 (“The fact that a defendant having done everything he could to obstruct 
justice runs out of tricks, throws in the towel, and pleads guilty does not make him a 
prime candidate for rehabilitation.”). Rather, a defendant must show either that the 
obstruction was trivial (causing no extra expense to the government) or that he made up 
No. 16‐1157                                                                          Page 4 
 
for his obstruction by taking more than the routine steps that normally earn the discount. 
United States v. Hacha, 727 F.3d 815, 818 (7th Cir. 2013). 
 
        Furando did not show that his acceptance was exceptional. Furando’s guilty pleas 
do not demonstrate anything more than the “routine steps” that typically warrant an 
acceptance‐of‐responsibility discount. See Bennett, 708 F.3d at 893 (upholding denial of 
§ 3E1.1 reduction to defendant who had jumped bail and then dealt drugs for next four 
years before pleading guilty). His other pretrial conduct far from “made up” for his 
obstruction of justice: He continued committing violent physical assaults while on 
pretrial release and, while detained, plotted to kill federal witnesses and sell drugs. 
                                                                                AFFIRMED.